After entering a plea of no contest, the defendant-appellant, Rochelle Burton, was  convicted of possession of cocaine and sentenced to a one-year period of incarceration.  We have sua sponte removed her appeal from the accelerated calendar.
Pursuant to Anders v. California (1967), 386 U.S. 738,87 S.Ct. 1396, Burton's appointed counsel has advised this court that, after a thorough review of the record, he is unable to discern any arguable assignments of error to present on appeal. He has submitted an affidavit that states that he has sent a letter to Burton apprising her of his findings.  He has also forwarded a copy of his brief to Burton, and he further states in his affidavit that Burton has not communicated to him any appealable issue.  He now asks this court to conduct an independent review of the record to determine whether the proceedings in the trial court were free from prejudicial error. See, also, Freels v. Hills (C.A.6, 1988), 843 F.2d 958.
After reviewing the entire record, including the trial court's sentencing worksheet, we are satisfied that Burton's counsel has provided her with a diligent and thorough search of the record and that he has correctly concluded that the proceedings below were free from prejudicial error.  See Penson v.Ohio (1988), 488 U.S. 75, 109 S.Ct. 346.  The judgment of the trial court is, accordingly, affirmed.
Although we conclude that this appeal is frivolous under App.R. 23 and has no "reasonable cause" under R.C. 2505.35, we refrain from taxing costs and expenses against Burton because she is indigent.
Further, a copy of this Memorandum Decision and Judgment Entry shall constitute the mandate, which shall be sent to the trial court pursuant to App. R. 27.
Judgment affirmed.
Doan, P.J., Hildebrandt and Shannon, JJ.
Raymond E. Shannon, retired, from the First Appellate District, sitting by assignment.